722 N.W.2d 853 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank C. RODRIGUEZ, Defendant-Appellant.
Docket No. 131046. COA No. 265073.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion to amend is GRANTED. The application for leave to appeal the April 11, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court to determine whether the changes to the defendant's Presentence Investigation Report ordered by the circuit court at the defendant's December 12, 1997 sentencing hearing have been made and, if not, for the amendment of the report. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
We do not retain jurisdiction.